COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Armando Iglesias,                             §               No. 08-16-00311-CR

                        Appellant,              §                 Appeal from the

  v.                                            §                384th District Court

  The State of Texas,                           §             of El Paso County, Texas

                         State.                 §               (TC# 20160D03284)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until June 1, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Francisco F. Macias, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before June 1, 2017.

       IT IS SO ORDERED this 18th day of April, 2017.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.